860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William HADDIX, Plaintiff-Appellant,v.Arthur D. JACKSON, Judge, Defendant-Appellee.
No. 88-3316.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1988.

Before KENNEDY, BOYCE F. MARTIN, Jr. and NORRIS, Circuit Judges.

ORDER

1
Pro se plaintiff, William Haddix, appeals the judgment of the district court dismissing, without prejudice, his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Haddix complained that he was denied access to the courts by Dayton Municipal Court Judge Arthur D. Jackson.  The district court dismissed plaintiff's suit without prejudice for lack of subject matter jurisdiction.  Upon review, we affirm the judgment of the district court.


3
Haddix sought to proceed in forma pauperis on appeal from an adverse ruling in Judge Jackson's court.  The defendant denied Haddix's motion to proceed in forma pauperis because Haddix failed to prove his financial status.  Instead of appealing from the denial of in forma pauperis status, plaintiff brought suit in federal district court purportedly under 42 U.S.C. Sec. 1983.


4
United States District Courts have no jurisdiction over challenges to state court decisions in particular cases arising out of judicial proceedings even if those challenges allege that the state court action is unconstitutional.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983);  In re Sun Valley Foods Co., 801 F.2d 186, 189 (6th Cir.1986);  Johns v. Supreme Court of Ohio, 753 F.2d 524, 527 (6th Cir.), cert. denied, 474 U.S. 824 (1985).


5
Accordingly, the judgment of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.